CARR, Presiding Judge.
After a judgment of conviction for arson the accused brings this appeal. He did not request the affirmative charge. Neither did he file a motion for a new trial.
In this state of the record we are not authorized to review the evidence to determine whether or not it is sufficient to sustain the verdict of the jury. Chambers v. State, 31 Ala.App. 269, 15 So.2d 743; Stone v. State, 31 Ala.App. 166, 13 So.2d 434.
There were numerous objections interposed during the progress of the introduction of the evidence. In practically every instance, when the court ruled against the position of the appellant, counsel failed to except to the ruling of the court. This is required to invite review. Stokley v. State, 254 Ala. 534, 49 So.2d 284; Bennett v. State, 248 Ala. 664, 29 So.2d 217.
There appear two occasions when appellant’s attorney did except.
On one of these the objection to the question came after the witness had answered. Kelley v. State, 32 Ala.App. 408, *58626 So.2d 633; Smith v. State, 16 Ala.App. 546, 79 So. 802.
The other time the objection was overruled the witness made no reply to the qiiestion. Kelley v. State, supra; Malone v. State, 16 Ala.App. 185, 76 So. 469.
There are no other questions presented for our review.
The judgment below is ordered affirmed.
Affirmed.